Citation Nr: 1122648	
Decision Date: 06/13/11    Archive Date: 06/28/11

DOCKET NO.  09-02 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to higher initial ratings for left lower extremity radiculopathy rated as 10 percent disabling from September 20, 2005, and 20 percent disabling from April 23, 2007.

2.  Entitlement to a total disability rating for individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to December 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.  In September 2010, the Veteran and his wife testified before the undersigned at a hearing.

The issues of service connection for digestive and genitourinary disorders have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As to the claim for higher evaluations for left lower extremity radiculopathy, the Board finds that a remand for further development is needed because, while the record shows that the Veteran was afforded an electromyography (EMG) in October 2007, the results from that EMG do not appear in the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

The Board also finds that a remand for a new VA examination is required because, while the Veteran was afforded a VA examination in September 2007, that examination report is inadequate to rate the claimant under the applicable rating criteria because it did not contain any specific information with regard to the claimant's loss of sensation and/or reflexes in his left lower extremity.  See 38 U.S.C.A. § 5103A(d) (West 2002) (the Veterans Claims Assistance Act of 2000 (VCAA) requires that VA provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Also see 38 C.F.R. §§ 4.71a, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2010).  

As to the claim for a TDIU, controlling regulations provide that a TDIU may be assigned when a Veteran has one service-connected disability rated at 60 percent or more, or two or more service-connected disabilities with at least one rated at 40 percent or more and he has a combined rating of at least 70 percent and the record also shows that the service-connected disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or following a substantially gainful occupation. See 38 C.F.R. § 4.16(a) (2010).  A TDIU may also be assigned for a Veteran who does not meet the threshold requirements for the assignment of a TDIU but who is deemed by the Director of Compensation and Pension Services to be unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities to be rated totally disabled.  See 38 C.F.R. § 4.16(b) (2010) (Emphasis added); Also see Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. Reg. 2317 (1992).  

VA law provides a total rating for compensation where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service- connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) (2010).  Where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a total rating under 4.16(b) and may only refer the claim to the Director of Compensation and Pension Service for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

In determining whether the Veteran is eligible to receive TDIU benefits, the Board observes that he is service-connected for L5 spondylolysis with L5-S1 Grade 1 to 2 spondylolisthesis currently rated as 40 percent disabling; adjustment disorder, associated with the spondylolisthesis disability currently rated as 30 percent disabling; radiculopathy of the left lower extremity associated with the spondylolisthesis disability currently rated as 20 percent disabling; tendonitis left ankle, associated with the spondylolisthesis disability currently rated as 10 percent disabling; status post fracture of the coccyx currently rated as 10 percent disabling; and tinnitus currently rated as 10 percent disabling.  38 C.F.R. § 4.16(a) (2010).  His combined service connected rating is 80 percent. 38 C.F.R. § 4.25 (2010).

In this instance the Board notes that the Veteran stated at his September 2010 hearing that he was laid off sometime in 2006 or 2007 and has been unable to work since.  The Veteran contends that he is unemployable because of his service-connected disabilities.  Moreover, the record includes a March 2011 opinion from Charles Price, D.C., in which he opines that the Veteran's service connected disabilities renders him permanently disabled. 

However, the Board notes that the record does not include a VA opinion addressing whether the Veteran's service-connected disabilities render him unemployable and the Board does not find the private opinion adequate as to this question because of its lack of specificity.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the health care provider to provide a basis for his/her opinion goes to the weight or credibility of the evidence); See also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").  Therefore, the Board finds that a remand to obtain a medical opinion as to this question is required.  See 38 U.S.C.A. § 5103A(d); McLendon, supra.  

Also as to the claim for a TDIU, the Board finds that it is inextricably intertwined with the above mentioned claim for an initial rating for left lower extremity radiculopathy as well as any potential rating that the RO might assign in conjunction with the Veteran's claims for service connection for digestive and genitourinary disorders.  Therefore, adjudication of this issue must be held in abeyance until all these other issues are finally adjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

While the appeal is in remand status, since the record indicates that the Veteran receives continuous treatment from the VA Medical Center (VAMC) in Tampa, Florida and from Charles Price, D.C., contemporary treatment records from both these locations should also be obtained and associated with the record.  See 38 U.S.C.A. § 5103A(b).

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1. The RO/AMC should adjudicate the Veteran's new claims of service connection for digestive and genitourinary disorders which are inextricably intertwined with his claim for a TDIU.

2. The RO/AMC should obtain and associate with the record the report from the Veteran's October 2007 EMG at the Tampa VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims files.  If the October 2007 EMG report cannot be located, a memorandum of unavailability must be associated with the claims file and the Veteran should be provided a copy of this memorandum.

3. The RO/AMC should obtain and associate with the record all of the Veteran's contemporaneous treatment records from the Tampa VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims files.

4. After obtaining an authorization from the Veteran, the RO/AMC should obtain and associate with the record all of the Veteran's contemporaneous treatment records from Charles Price, D.C..  All actions to obtain the requested records should be documented fully in the claims files.

5. After undertaking the above development to the extent possible, the RO/AMC should schedule the Veteran for an examination by a neurologist to determine the nature and current level of severity of his left lower extremity radiculopathy.  The claims folder is to be provided to the examiner for review in conjunction with the examination and the examiner should note in his examination report that he had reviewed these records.  All indicated tests and studies deemed appropriate by the examiner, including a new EMG and a nerve conduction study, must be accomplished and all clinical findings should be reported in detail.  In accordance with the AMIE worksheet for rating radiculopathy of the lower extremity, the examiner is to thereafter provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his disability.  In addition to any other information provided pursuant to the AMIE worksheet, the neurologist should identify the current severity level of the Veteran's left lower extremity radiculopathy, and specifically address any loss of sensation and/or reflexes.  The examiner should thereafter provide an opinion as to whether the Veteran's adverse symptomatology is best characterized as incomplete and "slight," "moderate," "moderately severe," or "severe" as well as whether it is "complete."

6. After undertaking the above development to the extent possible, the RO/AMC should make arrangements for the Veteran to be afforded a VA general medical examination to determine whether he is unemployable as a result of his service-connected disabilities.  The claims file is to be provided for review in conjunction with the examination and a note should be made in the examination report verifying the review.  After a review of the record on appeal and an examination of the claimant, the examiner should provide answers to the following questions:

a.  Is it at least as likely as not that the Veteran's service connected disorders acting alone result in such impairment of mind or body that the average person would be precluded from securing or following a substantially gainful occupation?

b.  Is it at least as likely as not that the Veteran's service connected disorders acting alone result in the Veteran being unable to secure and follow a substantially gainful occupation?

Note 1:  If the examiner is unable to distinguish the adverse symptomatology attributable to the Veteran's service connected and his non service connected disabilities in providing the opinions about his employability, he must state so.

Note 2:  In providing answers to the above questions, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

7. As to the claim for a higher evaluation for the left lower extremity radiculopathy, the RO/AMC should readjudicate the claim.  Such readjudication should take into account whether further stages ratings are warranted.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

8. As to the claim for a TDIU, after adjudicate the Veteran's new claims of service connection for digestive and genitourinary disorders as well as the claim for a higher evaluation for the radiculopathy and after completion of the above development and any other development deemed necessary, the RO/AMC should review the expanded record and determine if the claimant has submitted evidence sufficient to warrant entitlement to a TDIU under 38 C.F.R. § 4.16(a) and/or whether he should be considered for an extraschedular rating under 38 C.F.R. §§ 3.321(b)(1), 4.16(b).  If it is determined that the Veteran meets the requirements of an extraschedular rating, the case should be referred to the Chief Benefits Director or the Director, Compensation and Pension Service.  

9. Unless all the benefits sought on appeal are granted, the Veteran and his representative should be furnished with an supplemental statement of the case, to include information regarding why the Veteran failed to meet the requirements for a claim for TDIU and the requirements for an extraschedular evaluation, and afforded an opportunity to respond before the appeal is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


